Citation Nr: 9903936	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-28 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for cough variant asthma, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which established service connection for cough 
variant asthma and assigned a 10 percent evaluation effective 
from March 1, 1996.  The case was previously before the Board 
and was remanded in April 1998.  By rating decision in 
September 1998, the RO increased the disability rating to 30 
percent, effective from March 1, 1996.  However, as the 
veteran has not expressed an intent to limit the appeal to a 
specified disability rating, the Board is required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  
Accordingly, the issue remains in appellate status. 


FINDINGS OF FACT

1.  The veteran's cough variant asthma is manifested by 
occasional wheezing upon
exertion or exposure to molds or fumes, but no more than 
rather frequent asthmatic attacks with moderate dyspnea on 
exertion between attacks.  

2.  Pulmonary function tests in October 1997 revealed FEV-1 
of 126 percent of predicted and a FEV-1/FVC of 77 percent 
predicted; the veteran's medications do not include systemic 
corticosteroids.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for the veteran's service-connected asthma have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including 4.97, Code 6602 (1996) and Code 6602 (effective 
October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Once a veteran has 
presented a well-grounded claim, VA has a duty to assist him 
in developing facts that are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a).  After reviewing the record, including 
additional development accomplished pursuant to the Board's 
April 1998 remand, the Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where the current severity of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

By decision dated June 1996, the RO established service 
connection for cough variant asthma and assigned a 10 percent 
rating.  The RO reevaluated the assignment in September 1998 
and assigned a 30 percent disability rating, reporting that 
the veteran's medication regime warranted a higher rating.  
During the course of the present appeal, the criteria for 
rating respiratory disabilities changed. Specifically, on 
September 5, 1996, the VA published a final rule, effective 
October 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with respiratory disabilities.  
61 FR 46720, Sept. 5, 1996.  The United States Court of 
Veterans Appeals (Court) has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).  
Under the circumstances, the veteran's increased rating claim 
must also be reviewed by the RO in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claim was filed.

Under the rating criteria in effect at the time of the 
veteran's claim, a 30 percent rating was for application for 
moderate asthma; asthmatic attacks rather frequent (separated 
by only 10-14 day intervals) with moderate dyspnea on 
exertion between attacks.  The next higher rating of 60 
percent was for application for severe asthma; frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor precluded.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the new rating criteria effective October 7, 1996, a 30 
percent evaluation is warranted where there is a FEV-1 of 56 
to 70-percent predicted, FEV-1/FVC of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy, or; 
inhalation anti-inflammatory medication.  A rating of 60 
percent is warranted where there is a FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
lease monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1998). 

VA outpatient treatment records from March 1996 to January 
1998 reveal that the veteran has sought repeated treatment 
for management of his cough variant asthma.  Over this 
period, the veteran was diagnosed with stable cough variant 
asthma that was controlled by medications such as Naprosyn, 
Azmacort, Claritin, Vancenase and Proventil.

The veteran also underwent a VA examination in October 1997.  
In pertinent part, the examiner found that the veteran was 
treated primarily with a topical steroid inhaler since 
diagnosis, although occasionally he used a beta agonist 
inhaler for good control of his respiratory symptoms.  The 
examiner also reported that the veteran noted aggravation 
with exposure to fumes and molds.  If the veteran does note 
difficulty in his cough and wheezing, he uses an Albuterol 
inhaler.  Pulmonary function studies performed in conjunction 
with this examination showed a forced vital capacity (FVC) of 
5.58 liters or 121 percent of predicted, a one second forced 
expiratory volume (FEV) of 4.33 liters or 126 percent of 
predicted.  The FEV1/FVC ratio was 77 percent.  The total 
lung capacity was 6.64 liters or 114 percent of predicted.  
There was no significant change in the studies after 
bronchodilators.  The resting arterial blood gases showed a 
pH of 7.407, pCO2 of 37.7, and pO2 of 94.  The examiner 
diagnosed the veteran with cough-variant asthma that is under 
good control with prophylactic therapy.

In July 1998, an examiner provided a description of the 
veteran's medication.  The examiner noted that the veteran 
was currently treated with Vancenase inhaler, Claritin, 
Azmacort, Proventil inhaler and Intal inhaler.  

After reviewing the clinical records, the Board is unable to 
conclude that a rating in excess of the current 30 percent is 
warranted under either the old or the new rating criteria.  
There is no persuasive evidence that the veteran's asthma is 
more than moderate in severity.  At the time of the October 
1997 examination, the veteran reported that he does note 
aggravation on exposure to certain types of things such as 
fumes, molds, etc. and certain types of vigorous activity 
brings on wheezing, he reported that overall his exercise 
tolerance was reasonable.  Under the circumstances, the Board 
believes the preponderance of the evidence is against a 
finding that the veteran's impairment more nearly 
approximates the criteria for the next higher rating of 60 
percent.  

Likewise, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent under the new rating criteria.  The veteran's FEV and 
FVC are clearly higher than the percentages mandated by the 
rating criteria for a 60 percent disabling.  Further, the 
veteran manages the symptoms of the asthma with anti-
inflammatories and inhaled corticosteroids, not the systemic 
corticosteroids necessary for the 60 percent evaluation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his asthma has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  He has not 
been hospitalized for this illness.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching the above decision, the Board has been mindful of 
the provisions of 38 U.S.C.A. § 5107(b), but the positive 
evidence is not in such a state of equipoise with the 
negative evidence so as to otherwise provide a basis for 
favorable resolution of the veteran's claim.  The Board 
acknowledges the veteran's contentions, but the evidence 
shows that the current severity of his asthma is adequately 
contemplated by the existing 30 percent rating.  The veteran 
may always advance a new increased rating claim should the 
severity of his disability increase in the future. 


ORDER

As the preponderance of the evidence is against entitlement 
to a rating in excess of 30 percent for the veteran's 
service-connected cough variant asthma, the appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -


